                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        SOPHINA PHILIPINA,                             Case No.17-cv-05360-VKD
                                                        Plaintiff,                         ORDER RE CROSS-MOTIONS FOR
                                   9
                                                                                           SUMMARY JUDGMENT
                                                  v.
                                  10
                                                                                           Re: Dkt. Nos. 19, 20
                                  11        NANCY A. BERRYHILL,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Sophina Philipina appeals a final decision by defendant Commissioner of Social

                                  15   Security (“Commissioner”) denying her application for supplemental security income (“SSI”)

                                  16   under Title XVI of the Social Security Act (“Act”), 42 U.S.C. §§ 1381, et seq. The parties filed

                                  17   cross-motions for summary judgment. Although she was given an opportunity to do so, Ms.

                                  18   Philipina did not submit a reply. Pursuant to the Court’s orders (Dkt. Nos. 14, 23), each side also

                                  19   submitted statements of the administrative record. Dkt. Nos. 26-27, 30. The matter was submitted

                                  20   without oral argument. Upon consideration of the moving and responding papers, the relevant

                                  21   evidence of record, and for the reasons set forth below, Ms. Philipina’s motion for summary

                                  22   judgment is granted, the Commissioner’s cross-motion for summary judgment is denied, and this

                                  23   matter is remanded for further proceedings consistent with this order.1

                                  24   I.      STANDARD FOR DETERMINING DISABILITY
                                  25           A claimant is considered disabled under the Act if she meets two requirements. First, a

                                  26   claimant must demonstrate an inability “to engage in any substantial gainful activity by reason of

                                  27
                                       1
                                  28    All parties have expressly consented that all proceedings in this matter may be heard and finally
                                       adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73.
                                   1   any medically determinable physical or mental impairment which can be expected to result in

                                   2   death or which has lasted or can be expected to last for a continuous period of not less than twelve

                                   3   months.” 42 U.S.C. § 1382c(a)(3)(A). Second, the impairment must be so severe that a claimant

                                   4   is unable to do previous work, and cannot “engage in any other kind of substantial gainful work

                                   5   which exists in the national economy,” considering the claimant’s age, education, and work

                                   6   experience. Id. § 1382c(a)(3)(B).

                                   7          In determining whether a claimant has a disability within the meaning of the Act, an ALJ

                                   8   follows a five-step sequential analysis:

                                   9          At step one, the ALJ determines whether the claimant is engaged in “substantial gainful

                                  10   activity.” 20 C.F.R. § 416.920(a)(4)(i). If so, the claimant is not disabled. If not, the analysis

                                  11   proceeds to step two.

                                  12          At step two, the ALJ assesses the medical severity of the claimant’s impairments. 20
Northern District of California
 United States District Court




                                  13   C.F.R. § 416.920(a)(4)(ii). An impairment is “severe” if it “significantly limits [a claimant’s]

                                  14   physical or mental ability to do basic work activities.” Id. § 416.920(c). If the claimant has a

                                  15   severe medically determinable physical or mental impairment, or a combination of impairments,

                                  16   that is expected to last at least 12 continuous months, 20 C.F.R. § 416.920(d), she is disabled. Id.

                                  17   § 416.920(a)(4)(ii). Otherwise, the evaluation proceeds to step three.

                                  18          At step three, the ALJ determines whether the claimant’s impairments or combination of

                                  19   impairments meets or medically equals the requirements of the Commissioner’s Listing of

                                  20   Impairments. 20 C.F.R. § 416.920(a)(4)(iii). If so, a conclusive presumption of disability applies.

                                  21   If not, the analysis proceeds to step four.

                                  22          At step four, the ALJ determines whether the claimant has the residual functional capacity

                                  23   (“RFC”) to perform her past work despite her limitations. 20 C.F.R. § 416.920(a)(4)(iv). If the

                                  24   claimant can still perform past work, then she is not disabled. If the claimant cannot perform her

                                  25   past work, then the evaluation proceeds to step five.

                                  26          At the fifth and final step, the ALJ must determine whether the claimant can make an

                                  27   adjustment to other work, considering the claimant’s RFC, age, education, and work experience.

                                  28   20 C.F.R. § 416.920(a)(4)(v). If so, the claimant is not disabled.
                                                                                         2
                                   1             The claimant bears the burden of proof at steps one through four. The Commissioner has

                                   2   the burden at step five. Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001).

                                   3   II.       BACKGROUND
                                   4             Ms. Philipina was born in 1969 and was 47 years old at the time the ALJ issued the

                                   5   decision under consideration here. Ms. Philipina reported suffering mental and physical abuse as a

                                   6   child. She also acknowledged substance abuse, including an addiction to methamphetamines for

                                   7   14 years, but reported that she stopped all drug and/or alcohol abuse sometime around March

                                   8   2012. In a Disability Report, Ms. Philipina stated that she completed the 10th grade in high school

                                   9   and indicated that her most recent work activity, spanning the time period 2005 through August

                                  10   30, 2011, was babysitting her grandchildren, for which she was paid $850.00 per month.

                                  11   AR2 322. On May 31, 2012,3 Ms. Philipina applied for SSI, alleging disability beginning August

                                  12   30, 2011 due to depression, anxiety, arthritis in her hand and neck, and memory loss. Id. at 290-
Northern District of California
 United States District Court




                                  13   98, 321.

                                  14             A.     Summary of Medical Records
                                  15                    1.      Treating Physician Dr. Quyen Queen Nguyen, M.D.
                                  16             Ms. Philipina’s primary care physician is Dr. Quyen Queen Nguyen. Ms. Philipina first

                                  17   saw Dr. Nguyen in March 2009, complaining of neck and shoulder blade pain after a car accident

                                  18   in February 2009. Dr. Nguyen noted tenderness, asymmetry, restrictions, and texture changes in

                                  19   the left shoulder blade region. Images of the cervical and thoracic spine showed degenerative disc

                                  20   disease at C3/4 and C5/6, as well as mild degenerative change at T4/5. Id. at 561-563. Ms.

                                  21   Philipina continued to report neck pain in subsequent visits on September 2, 2009, September 29,

                                  22   2009, November 3, 2009 and March 2, 2010, but nonetheless stated that she had not followed up

                                  23   with orthopedist Dr. Griffin, as she had been directed to do. Id. at 563-569. Dr. Nguyen observed

                                  24   that Ms. Philipina had no stiffness in her neck and had full range of motion, assessed osteoarthritis

                                  25

                                  26
                                       2
                                           “AR” refers to the certified administrative record lodged with the Court. Dkt. No. 18.

                                  27
                                       3
                                        Although the cited portion of the administrative record indicates that Ms. Philipina’s SSI
                                       application was dated June 15, 2012 (AR 290), the ALJ and both sides seem to agree that Ms.
                                  28   Philipina’s SSI application was filed on May 31, 2012.

                                                                                          3
                                   1   (joint pain from wear and tear), and prescribed naproxen, Flexeril, and Celebrex. Id. at 563-569.

                                   2          In visits prior to March 2, 2010, Dr. Nguyen did not note any mental health symptoms or

                                   3   prescribe any psychotropic medications. Id. During her March 2, 2010 visit with Dr. Nguyen,

                                   4   however, Ms. Philipina reported feeling stressed, noting that her son and daughter-in-law were

                                   5   incarcerated and that she was now caring for her two grandchildren. Ms. Philipina stated that she

                                   6   was crying all the time, had no appetite, and was unable to sleep. Id. at 578. Dr. Nguyen assessed

                                   7   depression and insomnia, prescribed Celexa and Ambien, and recommended that Ms. Philipina

                                   8   seek therapy at a county mental health provider. Id.

                                   9          On February 25, 2011, Ms. Philipina returned to Dr. Nguyen for a follow-up evaluation for

                                  10   depression. Ms. Philipina stated that she lost a prescription and admitted that she never started

                                  11   Celexa or her pain medications. She complained of decreased sleep, interest, concentration,

                                  12   energy and memory, as well as labile moods (“anxious, angry and sad”), but denied any
Northern District of California
 United States District Court




                                  13   hallucinations. Dr. Nguyen assessed depression and sinusitis, but noted no abnormalities in her

                                  14   physical examination. Id. at 482.

                                  15          Images later taken on June 27, 2012 of Ms. Philipina’s hips revealed minimal spurring of

                                  16   the femoral heads bilaterally, no significant degenerative change, and some mild facet hypertrophy

                                  17   of the lower lumbar facets L5-S1 bilaterally. X-rays of her elbows showed possible slight bursitis

                                  18   of the right elbow, but were otherwise unremarkable. Images of her feet revealed minimal

                                  19   degenerative changes of the first metatarsophalangeal joint with slight spurring and valgus of the

                                  20   left first metatarsophalangeal joint. Id. at 447-449. In subsequent visits to Dr. Nguyen on June

                                  21   29, 2012, July 26, 2012 and September 12, 2012, Ms. Philipina did not complain of joint pain. Id.

                                  22   at 484, 489, 491.

                                  23          Following a referral from Dr. Nguyen, Ms. Philipina saw Dr. Timothy Pham, D.P.M. on

                                  24   October 27, 2012 for right heel pain. Dr. Pham’s impression was that Ms. Philipina’s alleged pain

                                  25   was due to plantar fasciitis and sinus tarsi syndrome in the right foot, plantar verrucae in the right

                                  26   heel, and metatarsalgia in both feet. He gave Ms. Philipina a cortisone injection in her right foot

                                  27   and instructed her to do home exercises. Although Dr. Pham recommended that Ms. Philipina

                                  28   return for a follow-up appointment in one or two months, there is no indication that she returned to
                                                                                          4
                                   1   see him. Id. at 479.

                                   2          Meanwhile, Ms. Philipina saw Dr. Nguyen on June 29, 2012, complaining of worsening

                                   3   anxiety. She reported that she was in a shelter and trying to find housing. Dr. Nguyen assessed

                                   4   anxiety, but noted no abnormalities during her physical exam, and suggested that Ms. Philipina

                                   5   return in a month, or sooner, if her condition worsened. Id. at 484.

                                   6          During a November 7, 2012 visit, Ms. Philipina reported that she was receiving mental

                                   7   health treatment and requested a refill of Ativan. She also complained that her clavicle ached,

                                   8   especially at night and with changes in the weather. Dr. Nguyen’s report notes prescriptions for

                                   9   Vicodin, Celexa and Ativan. Id. at 492. The following month, on December 4, 2012, Ms.

                                  10   Philipina returned to Dr. Nguyen, reporting that her anxiety and insomnia were getting worse and

                                  11   claiming that the medications from her psychiatric provider were not working. Dr. Nguyen

                                  12   assessed depression, anxiety, insomnia, arthritis and noted Ms. Philipina’s history of substance
Northern District of California
 United States District Court




                                  13   abuse. She increased Ms. Philipina’s dose of Celexa and added Elavil to her medications. Id. at

                                  14   493.

                                  15          During a return visit on January 11, 2013 for a follow-up exam, Ms. Philipina reported that

                                  16   she was doing well. Id. at 495. However, later that year, on October 18, 2013, Ms. Philipina saw

                                  17   Dr. Nguyen, complaining of lower back pain and paresthesia down both legs that reportedly was

                                  18   worse when Ms. Philipina was walking or sitting. Ms. Philipina reported that Motrin pain

                                  19   medication was not helping. Dr. Nguyen noted paraspinal tissue “TART” (tenderness,

                                  20   asymmetry, restricted motion, and tissue texture changes) that were greater on the left than the

                                  21   right. Dr. Nguyen prescribed Flexeril, Ultram, and Benadryl. Ms. Philipina was referred to a

                                  22   physical therapist and advised to stretch and use heat. Id. at 535-36.

                                  23          On November 27, 2013, Ms. Philipina saw Dr. Nguyen, complaining of dysuria and some

                                  24   lower abdominal pain, and reporting that her depression had not improved. Dr. Nguyen performed

                                  25   a urine dip, assessed a urinary tract infection, prescribed Cipro and Wellbutrin, and recommended

                                  26   that Ms. Philipina drink more fluids. Id. at 533-534.

                                  27          On January 17, 2014, Ms. Philipina returned to Dr. Nguyen with her SSI paperwork, and

                                  28   complained of right ankle pain, left thigh pain and lower back pain. Ms. Philipina also requested
                                                                                         5
                                   1   refills of Xanax and Celexa. Dr. Nguyen noted slight tenderness in the umbilical region and

                                   2   assessed abdominal pain “and depression, anxiety, bipolar, schizoaffective.” Id. at 530. She

                                   3   prescribed Norco, Motrin, Celexa and Ativan. Id. at 530-531.

                                   4          On April 1, 2015, Dr. Nguyen completed a Physical RFC Questionnaire in which she noted

                                   5   Ms. Philipina’s diagnoses as “schizoaffective, insomnia, anxiety, chronic pain, Hep C chronic,

                                   6   disc degeneration T3-T4 & herniation.” Id. at 392. She further noted Ms. Philipina’s history of

                                   7   substance abuse, that her condition was affected by depression, anxiety and psychological factors,

                                   8   that her impairments could be expected to last at least 12 months, and that Ms. Philipina was not a

                                   9   malingerer. Id. at 393. In Dr. Nguyen’s view, Ms. Philipina’s symptoms would often interfere

                                  10   with her attention and concentration and that she had moderate limitations in her ability to deal

                                  11   with work stress. Id. at 393-394. Dr. Nguyen further noted that Ms. Philipina could walk three to

                                  12   four city blocks without rest; could sit and stand for 30 minutes at a time; could stand/walk for two
Northern District of California
 United States District Court




                                  13   hours in an eight-hour workday; could sit for at least six hours in an eight-hour workday; needed

                                  14   to walk every 20 minutes for 10 minutes at a time; needed to shift positions at will; needed

                                  15   unscheduled breaks; could frequently lift less than 10 pounds and occasionally lift 10 pounds;

                                  16   could use her hands for 100% of a workday to grasp, twist and turn objects; could use her fingers

                                  17   100% of a workday for fine finger manipulations; could use her arms 50% of the workday for

                                  18   overhead reaching; and would miss work more than three times per month due to her impairments.

                                  19   Id. at 394-396.

                                  20                     2.   Examining Psychologist Dr. Janine Marinos, Ph.D.
                                  21          Meanwhile, on March 30, 2010, Ms. Philipina appeared for a psychological evaluation by

                                  22   examining consultant Dr. Janine Marinos, Ph.D. Id. at 435-438. Ms. Philipina reported that she

                                  23   had been homeless for three years, could not read or write, and suffered from arthritis and chronic

                                  24   depression. Dr. Marinos noted that Ms. Philipina did poorly on all tests administered; her scores

                                  25   indicated moderate to severe impairments, extremely low/poor abilities, and a full scale IQ of 50.

                                  26   However, Dr. Marinos remarked that Ms. Philipina did not appear motivated to make an adequate

                                  27   effort on testing, and she believed Ms. Philipina was malingering. For example, Dr. Marinos

                                  28   noted that Ms. Philipina did very poorly on a test of memory malingering. Additionally, Dr.
                                                                                        6
                                   1   Marinos observed that while Ms. Philipina did not appear distressed during the interview, she

                                   2   would frequently sigh and wipe her brow. Ms. Philipina denied auditory or visual hallucinations,

                                   3   stated that she had not been in therapy or on antidepressant medications, and showed Dr. Marinos

                                   4   a prescription for Celexa that was unfilled. While Ms. Philipina denied a history of substance or

                                   5   alcohol abuse during her interview with Dr. Marinos (id. at 435), she would later admit to

                                   6   continued methamphetamine use through approximately March 2012 (see, e.g., id. at 521, 605).

                                   7   Dr. Marinos noted that Ms. Philipina’s thought processes were linear and goal-oriented, and she

                                   8   questioned whether Ms. Philipina met any of the criteria for a major mood disorder. Dr. Marinos

                                   9   determined that Ms. Philipina’s test results were not valid, and ultimately offered no psychiatric

                                  10   diagnosis. Nevertheless, she noted that while Ms. Philipina might have difficulty on jobs

                                  11   requiring more than basic reading and writing skills, “it is likely that she has the capacity to

                                  12   understand, remember, and carry out simple instructions, maintain adequate concentration and
Northern District of California
 United States District Court




                                  13   pace for routine tasks, and interact appropriately with others. She likely is able to handle simple

                                  14   monetary transactions.” Id. at 438.

                                  15                  3.      Treating Physician Dr. Eduardo da Silveira, M.D.
                                  16          In 2012, following liver tests, Ms. Philipina was diagnosed with hepatitis C. Id. at 501.

                                  17   She was referred to gastroenterologist Dr. Eduardo da Silveira, M.D., whom she saw for a

                                  18   consultation on August 1, 2012. Dr. da Silveira noted no prior history of complications from

                                  19   hepatitis C, including jaundice, ascites, previous gastrointestinal bleeding from varices, or

                                  20   encephalopathy. Although Ms. Philipina denied poor appetite, insomnia, hair loss, dizziness and

                                  21   irritation, she did complain of itchiness, loss of energy and fatigue. Dr. da Silveira ordered blood

                                  22   tests and a transabdominal ultrasound. Id. at 517-519.

                                  23          CT scans of Ms. Philipina’s abdomen on September 25, 2012, January 31, 2013 and

                                  24   October 16, 2013 revealed that she had an enlarged spleen and liver cirrhosis. Id. at 505, 646,

                                  25   657-659. In view of the risks due to Ms. Philipina’s anxiety and depression, however, Dr. da

                                  26   Silveira determined that she was not a good candidate for interferon therapy. Although Ms.

                                  27   Philipina sometimes reported lower abdominal pain, she denied edema in the lower extremities

                                  28   and joint pain, and her physical exams generally revealed no abdominal tenderness or masses and
                                                                                          7
                                   1   no joint pain. Id. at 495, 511, 514-515, 532-541, 653-654, 658-659. Additionally, during a May

                                   2   1, 2013 visit, Dr. da Silveira noted that Ms. Philipina’s cirrhosis was in compensated status. Id. at

                                   3   659. While he noted that Ms. Philipina might benefit from treatments that may be available in the

                                   4   future, Dr. da Silveira also recommended that she lose weight in order to increase the efficacy of

                                   5   treatment, if she were found to be a good candidate. Id. at 515. In his most recent treatment

                                   6   record of a July 9, 2014 examination, Dr. da Silveira also remarked that Ms. Philipina was not

                                   7   very compliant about taking her medications and noted that since her last visit in May 2013, she

                                   8   either cancelled or did not show up for several appointments in the past year. He concluded that

                                   9   Ms. Philipina would “need to demonstrate more adherence to doctor’s recommendations” in order

                                  10   to be considered a good candidate for treatment. Id. at 653, 657.

                                  11                  4.      Examining Physician Dr. Robert Tang, M.D.
                                  12          On September 30, 2012, Ms. Philipina presented for a consultative physical examination
Northern District of California
 United States District Court




                                  13   with Dr. Tang. Her chief complaint, other than mental health issues, was that her hands cramped.

                                  14   Id. at 472. However, Dr. Tang found that Ms. Philipina’s bilateral flexion/extension was 70

                                  15   degrees for the proximal phalanx and 90 degrees for the distal phalanx, and that her fine finger

                                  16   dexterity was intact to alternating finger touch and handling small objects. Id. at 474. Dr. Tang

                                  17   further noted that Ms. Philipina had a normal gait and tandem toe-heel walk; her “[r]ange of

                                  18   motion show[ed] full weight-bearing in the legs and axial skeleton with a cervical lumbar spine,

                                  19   hip, knee, ankles, shoulders, elbows, wrists, fingers, thumbs full range of motion and equal

                                  20   bilaterally”; her motor strength and muscle bulk and tone, including grip, was “5/5” for all four

                                  21   extremities; her sensation was intact to light touch on all four extremities, including her hands; her

                                  22   deep tendon reflexes were “2+ in the bilateral upper and lower extremities,” and her cranial nerves

                                  23   II-XII were intact. Noting that she was undergoing a liver biopsy that month, and pending a

                                  24   mental health evaluation, Dr. Tang diagnosed Ms. Philipina as a “[g]enerally physically fit

                                  25   claimant” with no physical limitations in her ability to work. Id. at 472-475.

                                  26                  5.      Examining Physician Dr. Nayyar Masood, M.D.
                                  27          On May 15, 2013, Ms. Philipina presented for a consultative internal medicine

                                  28   examination by Dr. Masood. He noted that Ms. Philipina appeared anxious, restless and
                                                                                         8
                                   1   disoriented in time and place, and remarked that she was a poor historian. Id. at 520.

                                   2   Nevertheless, Dr. Masood observed that she was able to lie down, sit up, and get on and off the

                                   3   exam table with ease, and that she sat comfortably through the exam. Id. at 522. He found her

                                   4   range of motion about the neck and in her upper extremities to be within normal limits. In her

                                   5   lower extremities, Ms. Philipina could do a straight leg raise 0 to 45 degrees bilaterally, limited

                                   6   secondary to pain on the lateral aspects of her hip joints. She could flex her knees completely,

                                   7   there was no crepitus, and dorsiflexion and plantar flexion were within normal limits. Dr. Masood

                                   8   noted some paraspinous muscle spasm about the lumbar spine, and Ms. Philipina was unable to

                                   9   walk tandem or on her toes. However, she could walk briefly on her heels, could make a partial

                                  10   squat without support, and her gait and posture were normal. Id. Although Ms. Philipina was

                                  11   observed to have hand tremors, Dr. Masood noted that she had no history of such symptoms and

                                  12   posited that the tremors may be due to her anxiety. Id. at 523. He documented his impressions of
Northern District of California
 United States District Court




                                  13   depression and anxiety, with poor memory, noting that Ms. Philipina was momentarily tearful

                                  14   during the exam and tended to sob; hepatitis C with cirrhosis and symptoms of fatigue;

                                  15   generalized joint pains, likely musculoskeletal; vitamin D deficiency; and exogenous obesity.

                                  16   Stating that Ms. Philipina’s psychiatric condition was beyond the purview of his exam, Dr.

                                  17   Masood concluded that Ms. Philipina could stand and walk for six hours in an eight-hour

                                  18   workday, with usual breaks; sit for up to six hours in an eight-hour workday, with usual breaks;

                                  19   and using both hands, she could lift, push, or pull up to 10 pounds frequently and 20 pounds

                                  20   occasionally to mid-chest level. He found no problems with fine finger and hand movements. Id.

                                  21                  6.      East Valley Behavioral Health Center
                                  22          In July 2012, Ms. Philipina began receiving mental health therapy and medication

                                  23   management services at East Valley Behavioral Health Center. In a July 25, 2012 initial

                                  24   psychological assessment with Wendy Liang, a Licensed Clinical Social Worker, Ms. Philipina

                                  25   reported racing thoughts, lots of worries and high levels of anxiety on a daily basis. She also

                                  26   noted crying spells, difficulty falling asleep and getting out of bed, and being forgetful and easily

                                  27   irritated. Ms. Philipina stated that she had difficulty being around people because she felt that

                                  28   they are watching, following and talking about her, and had daily paranoia, thinking that people
                                                                                         9
                                   1   were going to hurt her. She denied visual hallucinations or delusions, but indicated that she

                                   2   sometimes heard voices. Ms. Philipina further reported being clean from methamphetamines for

                                   3   four months after being heavily addicted for 14 years. Id. at 605. Ms. Liang observed that Ms.

                                   4   Philipina’s hygiene and grooming were good; her mood was sad and stressed, and her affect was

                                   5   tearful at times. Ms. Philipina’s speech was within normal range, and Ms. Liang noted that she

                                   6   was a good historian, had fair insight and judgment, and was alert, coherent, and cooperative

                                   7   during the session. Id. at 606. Further, Ms. Liang found Ms. Philipina to be goal-oriented, noting

                                   8   that Ms. Philipina stated a desire to apply for disability. Id. Ms. Liang diagnosed Ms. Philipina

                                   9   with major depressive disorder with psychotic features, polysubstance abuse and amphetamine

                                  10   dependence. Id.

                                  11           When Ms. Philipina appeared for a medication management visit with Dr. Syed Afroz,

                                  12   M.D. on September 26, 2012, she reported being compliant with her medications and feeling a
Northern District of California
 United States District Court




                                  13   little tired, but otherwise feeling okay. She stated that she found an apartment and reported

                                  14   improvement in her overall functioning, sleep, appetite, energy and self-care. Ms. Philipina stated

                                  15   that she rode her bike around town and attended church on Sundays. She denied drug or alcohol

                                  16   abuse for the past six months and denied behavioral acting out, but she complained of anxiety,

                                  17   stress, some trouble sleeping, and an ongoing fear of being hurt in her home by intruders. Dr.

                                  18   Afroz observed that Ms. Philipina was alert, oriented, cooperative, and in no apparent distress; her

                                  19   thoughts were concrete, coherent and relevant; she had regular rhythm and rate of speech, normal

                                  20   psychomotor activity and good eye contact; her insight, judgment and impulse control were

                                  21   adequate; and she had no overt active psychotic symptoms and no suicidal or homicidal ideations.

                                  22   Dr. Afroz increased Ms. Philipina’s Risperdal dose and recommended that she return in six weeks.

                                  23   Id. at 610.

                                  24           When Ms. Philipina returned to Dr. Afroz on November 7, 2012, she stated that she had

                                  25   not been taking Risperdal due to an inability to get the medication from the pharmacy. She

                                  26   reported increased depression, crying, and paranoia, and noted that she occasionally heard voices

                                  27   and saw images. Ms. Philipina stated that she was distressed after learning that she had 60% liver

                                  28   capacity because of her hepatitis C, and she had problems with insomnia due to worries and not
                                                                                        10
                                   1   taking her medications. Dr. Afroz noted that Ms. Philipina was “loud,” had some mild

                                   2   psychomotor restlessness, and that her mood was stressed and her affect labile. Nevertheless, he

                                   3   found that she was alert and oriented; her thoughts were coherent and relevant; she had good eye

                                   4   contact and adequate insight, judgment and impulse control; and she had no overt active psychotic

                                   5   symptoms or paranoia, no gross cognitive deficits, and no suicidal or homicidal ideations. Id. at

                                   6   612.

                                   7          When Ms. Philipina saw Dr. Afroz on January 3, 2013, she reported being depressed,

                                   8   forgetful, and that she was crying, having trouble sleeping and experiencing a lot of mood swings.

                                   9   Dr. Afroz noted that her medications compliance was poor, and her pharmacy profile indicated

                                  10   that she had not been taking her medications for the past month. While he observed that Ms.

                                  11   Philipina’s mood was “not good” and her affect labile, he again found that she was alert and

                                  12   oriented; that her thoughts were linear, logical, normally productive and concrete (although with a
Northern District of California
 United States District Court




                                  13   poverty of contents); she had good eye contact, regular speech rate and rhythm, and normal

                                  14   psychomotor activity; adequate insight, judgment and impulse control; and that she had no

                                  15   abnormal mannerisms or movements. Id. at 615.

                                  16          The following month, during a February 7, 2013 visit with Dr. Afroz, Ms. Philipina stated

                                  17   that she had been compliant with her medications, but that she was hearing more voices and

                                  18   hitting herself. Id. at 618. However, she reported no other psychotic symptoms, manic symptoms,

                                  19   or anxiety attacks and noted good sleep, normal appetite, energy and self-care. She stated that she

                                  20   spent time with her grandchildren and went out for walks and to the mall with her husband. She

                                  21   also noted going to see a movie, but said that she felt uncomfortable. Dr. Afroz noted much

                                  22   improved hygiene and grooming. He again documented that Ms. Philipina was alert and oriented,

                                  23   cooperative and in no apparent distress. He noted that her mood is “not so good,” that her affect

                                  24   was congruent, and that her thought process was rambling, but generally coherent and relevant in

                                  25   contents. He further found that Ms. Philipina had good eye contact, normal speech rate and

                                  26   rhythm, normal psychomotor activity, adequate insight, judgment and impulse control, and no

                                  27   overt psychotic symptoms, no abnormal movements or mannerisms, and no suicidal or homicidal

                                  28   ideations. Id. at 618.
                                                                                       11
                                   1          In a subsequent visit on March 4, 2013, Dr. Afroz noted that Ms. Philipina’s medication

                                   2   compliance had improved, but she reported feeling increasingly depressed and anxious and stated

                                   3   that she was hearing voices. She added that she felt distressed by her diagnosis of liver cirrhosis.

                                   4   Dr. Afroz noted that Ms. Philipina’s mood was “not good” and her affect labile. While he

                                   5   observed that her speech was “loud,” he also found that Ms. Philipina spoke at a regular rate and

                                   6   rhythm. He again noted that she was alert and oriented and in no apparent distress; had good eye

                                   7   contact and adequate insight, judgment and impulse control; her thoughts were linear, concrete,

                                   8   normally productive and relevant in contents; and that she had no overt active psychotic

                                   9   symptoms, no abnormal mannerisms or involuntary movements, no gross cognitive deficits, and

                                  10   no suicidal or homicidal ideations. Id. at 620.

                                  11          When Ms. Philipina returned to see Dr. Afroz on April 22, 2013, she reported that she

                                  12   stopped taking Risperdal, complaining that it increased the voices in her head. She noted that her
Northern District of California
 United States District Court




                                  13   daughter helped her with activities of daily living and that she had disturbed sleep, fair appetite

                                  14   and low energy. She complained of some depression, but otherwise denied acting out, and further

                                  15   denied drug or alcohol abuse for a year. Dr. Afroz again noted that Ms. Philipina’s speech was

                                  16   “loud,” but that she spoke at a regular rate and rhythm; she was alert, oriented and cooperative and

                                  17   in no apparent distress; had good eye contact, normal psychomotor activity, and adequate insight,

                                  18   judgment and impulse control; her thoughts were linear, concrete, productive and relevant; and she

                                  19   had no gross cognitive deficits, no overt active psychotic symptoms, no abnormal movements or

                                  20   mannerisms, and no suicidal or homicidal ideations. Id. at 622.

                                  21          During a May 9, 2013 visit with Ms. Liang, Ms. Philipina reported being on Zyprexa,

                                  22   which she found helpful with her voices, although she believed it caused her to feel hungrier, and

                                  23   she stated that she was feeling moody. She complained of ongoing paranoia, stating that she was

                                  24   afraid to go out alone because she gets easily confused and gets lost on the bus. Nevertheless, Ms.

                                  25   Philipina noted that she was eating less and choosing healthier foods because her doctors advised

                                  26   her to lose weight, and she was going out for walks with her husband in the evenings. She also

                                  27   denied any visual hallucinations or delusions. Ms. Liang observed that Ms. Philipina was alert

                                  28   and coherent with an “okay” mood and stable affect. Id. at 629. And in a follow-up visit on May
                                                                                         12
                                   1   29, 2013, Ms. Philipina reported feeling good because she recently found housing and felt happy

                                   2   to have the support of her family, but stated that she continued to feel anxious that something bad

                                   3   would happen to cause her to lose her new home. Id. at 630.

                                   4          During a July 26, 2013 visit with Ms. Liang, Ms. Philipina reported feeling depressed due

                                   5   to her medical issues and because her request for SSI was denied. She also reported ongoing

                                   6   stress due to her children’s legal problems. Id. at 632. In a subsequent visit on August 9, 2013,

                                   7   Ms. Philipina reported feeling better, stating that she was compliant with her medications and

                                   8   continued to hear voices, but not as loud as in the past. While she also reported seeing shadows

                                   9   flying around at night and ongoing paranoia, she denied current delusions, hostility or aggressive

                                  10   behaviors. Id. at 633.

                                  11          The record indicates that between January 2013 and July 2013, Ms. Philipina missed nine

                                  12   appointments scheduled with Dr. Afroz or Ms. Liang. Id. at 593-602. In an October 3, 2013
Northern District of California
 United States District Court




                                  13   medication management visit with Dr. Afroz, Ms. Philipina reported continued depression and

                                  14   insomnia, but stated that she felt better because the voices had decreased. She reported no other

                                  15   psychotic symptoms, mood swings, or mania. Dr. Afroz noted that Ms. Philipina stated she was

                                  16   eating more and gaining weight, had normal energy and self-care, and denied drug or alcohol

                                  17   abuse for the past 18 months. Dr. Afroz observed that her hygiene and grooming were good; that

                                  18   she was alert, oriented, cooperative and in no apparent distress; her thoughts were linear, concrete,

                                  19   normally productive and relevant in contents; and that she had good eye contact, normal

                                  20   psychomotor activity, no overt active psychotic symptoms, no gross cognitive deficits, and no

                                  21   abnormal movements or mannerisms. Id. at 638.

                                  22                  7.        Examining Psychologist Dr. Gerardine Gauch, Psy.D.
                                  23          Meanwhile, on September 29, 2012, Ms. Philipina presented for a psychological evaluation

                                  24   by Dr. Gerardine Gauch. AR 465-471. She reported childhood mental and verbal abuse, as well

                                  25   as continued paranoia around people and anxiety attacks. Dr. Gauch noted that Ms. Philipina’s

                                  26   mood was dysthymic and her affect was constricted. Nevertheless, Dr. Gauch also found that Ms.

                                  27   Philipina was cooperative and had good eye contact. She spoke at a normal volume and velocity,

                                  28   and her speech was logical, coherent, concise, and clearly articulated. Further, Dr. Gauch
                                                                                        13
                                   1   remarked that Ms. Philipina’s thought content was appropriate and that there were no indications

                                   2   of hallucinations or delusions. Ms. Philipina was found to be of average intelligence, and her fund

                                   3   of knowledge was consistent with her education level and socioeconomic/cultural background.

                                   4   She could spell the word “would” forward and backward, had limited abstract thinking, as well as

                                   5   mild limits in insight and judgment. Ms. Philipina reported that she typically woke up at 7 a.m.

                                   6   and went to bed at 9 p.m. She stated that she did chores, including sweeping, mopping and

                                   7   washing dishes, but claimed that she could not do the grocery shopping and could only cook

                                   8   microwavable food. Although she stated that she cleans, bathes, and dresses herself, Ms. Philipina

                                   9   noted that her husband and daughter helped her comb her hair and put on and take off her socks

                                  10   and shoes. Id. at 465-469.

                                  11          Dr. Gauch diagnosed Ms. Philipina with panic disorder without agoraphobia; adjustment

                                  12   disorder with depressed mood; and polysubstance abuse in reported early remission. Dr. Gauch
Northern District of California
 United States District Court




                                  13   further noted that Ms. Philipina appeared to respond to questions in an open and honest manner,

                                  14   and observed that she was willing to receive treatment and had demonstrated past compliance.

                                  15   Although she noted that Ms. Philipina’s symptom severity for anxiety and depression was in the

                                  16   moderate range, Dr. Gauch assessed that there was a good possibility that her mental condition

                                  17   would improve within the next 12 months. Ultimately, Dr. Gauch concluded that Ms. Philipina

                                  18   had poor ability to understand and remember detailed instructions, but nonetheless had good

                                  19   ability to maintain concentration and attention; was capable of managing her own funds; and had

                                  20   fair ability to understand/remember very short simple instructions; accept instructions from a

                                  21   supervisor; sustain an ordinary routine without special supervision; complete a normal workday

                                  22   and workweek without interruptions at a constant pace; interact with co-workers; and deal with

                                  23   various changes in the workplace. Dr. Gauch noted that the likelihood of Ms. Philipina

                                  24   emotionally deteriorating in the workplace was low. Id. at 470-471.

                                  25                  8.     Examining Psychologist Sara Boyd, Psy.D.
                                  26          Approximately nine months later, on June 13, 2013, Ms. Philipina presented for a

                                  27   psychological examination by Dr. Sara Boyd. Ms. Philipina took the bus to this appointment and

                                  28   reported getting lost, but nonetheless arrived on time. She stated that she suffered from symptoms
                                                                                       14
                                   1   that she claimed had gotten worse over the past year. She reported an “unstable childhood” and

                                   2   hearing voices. Ms. Philipina also reported symptoms of obsessive-compulsive disorder, noting

                                   3   that she often has to check the windows at night to make sure they are locked; fear of being around

                                   4   people; and insomnia. She stated that she was able to care for some of her own basic hygiene and

                                   5   grooming needs; could sometimes dress herself; was able to perform light household chores for a

                                   6   few minutes at a time; and could walk for about 10 minutes before needing to rest. But she stated

                                   7   that her husband and daughter help her with things like paperwork and finances. Id. at 524.

                                   8          During the interview, Ms. Philipina was observed muttering to herself, reportedly in an

                                   9   attempt to quiet the voices. Id. Additionally, Dr. Boyd noted that Ms. Philipina appeared

                                  10   somewhat anxious, displayed a head-shaking tic, whispered and muttered under her breath, and

                                  11   turned quickly to the side and looked out the window. Nevertheless, Ms. Philipina responded to

                                  12   redirection to the task at hand. Id. at 525. Dr. Boyd observed that Ms. Philipina was alert,
Northern District of California
 United States District Court




                                  13   oriented, respectful and cooperative; had normal posture; had logical and linear thought process

                                  14   and stream of mental activity; had fair ability to remember past personal events; demonstrated an

                                  15   understanding of her condition and the need for treatment; and demonstrated a basic ability to

                                  16   make realistic plans and anticipate the consequences of actions. Id. Ms. Philipina’s test results

                                  17   revealed a full-scale IQ of 59, which placed her in the extremely low range of cognitive

                                  18   functioning. Id. at 526. Dr. Boyd diagnosed Ms. Philipina with mild mental retardation and noted

                                  19   that she presented with some symptoms of psychosis, learning disorder and anxiety. Id. at 527.

                                  20   While she displayed some paranoia and some positive symptoms, such as hearing voices, Dr.

                                  21   Boyd did not feel that Ms. Philipina met the full criteria for a diagnosis of schizophrenia. Dr.

                                  22   Boyd further noted that while Ms. Philipina had mild to severe deficits in some areas of

                                  23   functioning, and that the extent of permanent deficit was unknown, it was possible that Ms.

                                  24   Philipina’s condition would improve with appropriate intervention and compliance with treatment.

                                  25   Id.

                                  26          Dr. Boyd ultimately concluded that Ms. Philipina had mild impairment in her ability to

                                  27   understand, carry out, or remember simple one- or two-step instructions and to accept instructions

                                  28   and interact appropriately with supervisors, but that she otherwise had moderate to severe
                                                                                        15
                                   1   impairments in all other categories of work-related mental activities. Dr. Boyd further noted that

                                   2   if Ms. Philipina’s disability application was approved, then a competent payee should be

                                   3   appointed to manage her funds. Id. at 527-528.

                                   4                  9.      Momentum for Mental Health
                                   5          On January 9, 2015, Ms. Philipina began receiving psychiatric care at Momentum for

                                   6   Mental Health from Dr. Dahlia Woods, M.D. and Dr. Jeanette Bland, M.D. They diagnosed Ms.

                                   7   Philipina with schizoaffective disorder, post-traumatic stress disorder (“PTSD”), panic disorder

                                   8   with agoraphobia and polysubstance dependence. AR 402-408, 666-675.

                                   9          In her initial intake interview with Dr. Woods, Ms. Philipina reported that she started

                                  10   Zoloft when she was depressed, but felt that it was not working any more. She complained of

                                  11   difficulty concentrating, difficulty sleeping for several days, and low energy for months. She

                                  12   further reported hypervigilance and hearing voices, but denied manic symptoms. Ms. Philipina
Northern District of California
 United States District Court




                                  13   stated that she was trying to lose weight and would exercise by walking up and down stairs, but

                                  14   claimed that she tired easily. Dr. Woods observed that Ms. Philipina was cooperative and polite,

                                  15   but had a depressed mood, and a dysphoric, tearful and anxious affect. She spoke at a “loud”

                                  16   volume, albeit at a regular rate and rhythm. Her cognition was intact; her thought process was

                                  17   linear; and her thought content revealed no suicidal or homicidal ideations or any paranoid

                                  18   delusions. Dr. Woods found that Ms. Philipina had fair impulse control during the interview, as

                                  19   well as fair insight and judgment. Dr. Woods recommended that Ms. Philipina discontinue Zoloft

                                  20   and start a re-trial of Celexa and Abilify. Id. at 403-404.

                                  21          In a subsequent visit with Dr. Woods on January 30, 2015, Ms. Philipina complained that

                                  22   Celexa and Abilify made her “crazy,” stating that she believed Celexa caused her to throw a rod

                                  23   from the oven when her grandchildren spilled milk. Dr. Woods advised Ms. Philipina that

                                  24   medications do “not work[] that way,” but Ms. Philipina was unwilling to continue taking Celexa.

                                  25   Instead, she requested Xanax to help her sleep and declined to take any more antidepressant

                                  26   medications until Dr. Woods ordered records from Dr. da Silveira and Ms. Philipina had an

                                  27   opportunity to follow up with him about what medication she would be taking for a year. Ms.

                                  28   Philipina otherwise reported that her depression was “8/10” and that her anxiety was “7/10,” and
                                                                                         16
                                   1   she complained of little sleep, nightmares, and paranoia that “comes and goes.” Dr. Woods

                                   2   observed that Ms. Philipina was cooperative and polite, but had a depressed mood and an anxious

                                   3   affect. She spoke at a “loud” volume, although at a regular rate and rhythm. Her cognition was

                                   4   intact; her thought process was linear; and her thought content revealed no suicidal or homicidal

                                   5   ideations or any paranoid delusions. Ms. Philipina denied any active auditory or visual

                                   6   hallucinations during the interview. Dr. Woods found that Ms. Philipina had fair impulse control

                                   7   during the interview, as well as fair insight and judgment. Dr. Woods discontinued Celexa,

                                   8   increased Ms. Philipina’s dose of Abilify and recommended that Ms. Philipina have one-on-one

                                   9   therapy. Id. at 405-406.

                                  10          On March 23, 2015, Dr. Woods completed a medical source statement regarding Ms.

                                  11   Philipina’s mental RFC in which she noted that Ms. Philipina had not been consistently showing

                                  12   up for appointments, stated that Ms. Philipina needed reminders, and found that she had moderate
Northern District of California
 United States District Court




                                  13   to marked limitations in her ability to complete work-related mental activities. Id. at 385-389.

                                  14          The record indicates that Dr. Woods subsequently met with Ms. Philipina on July 27,

                                  15   2015. Ms. Philipina stated that she had been in “crisis” due to her children’s legal issues and her

                                  16   son’s attempted suicide in jail. Ms. Philipina acknowledged passive suicidal ideations, noting that

                                  17   she heard voices daily telling her to hurt herself; but she denied any current suicidal plans, noting

                                  18   that “she is strong and can help motivate her son.” She otherwise complained of sleeplessness and

                                  19   exhaustion and of feeling “overwhelmed, worn out, scared, and panicky.” Dr. Woods noted good

                                  20   compliance with medications and no reported side effects. She observed that Ms. Philipina was

                                  21   cooperative and polite, and she spoke at a regular rhythm, rate and volume. She had a depressed

                                  22   mood and a labile and anxious affect. Her cognition was intact; her thought process was linear;

                                  23   and her thought content revealed no current suicidal or homicidal ideations or any paranoid

                                  24   delusions. Ms. Philipina denied any visual hallucinations. Dr. Woods found that Ms. Philipina

                                  25   had fair impulse control during the interview, as well as fair insight and judgment. She again

                                  26   increased Ms. Philipina’s dose of Abilify, but decreased the dose of hydroxyzine, and started Ms.

                                  27   Philipina on Lexapro. Dr. Woods also requested Ms. Philipina’s records from Dr. da Silveira. Id.

                                  28   at 666-667.
                                                                                         17
                                   1           On November 10, 2015, Ms. Philipina saw Dr. Bland and reported severe insomnia. Ms.

                                   2   Philipina felt the hydroxyzine did not help her sleep. She also stated that she stopped taking

                                   3   Lexapro after a few weeks because she felt it increased her anger and agitation. Dr. Bland

                                   4   remarked that Ms. Philipina was upset by being out of her medications, but also noted that Ms.

                                   5   Philipina had missed some appointments. Ms. Philipina reported symptoms of tiredness,

                                   6   anhedonia, lack of motivation, decreased libido, poor concentration and increased worrying. She

                                   7   stated that her eating had increased, even though she sometimes had no appetite. Ms. Philipina

                                   8   further noted paranoia and hearing voices, and stated that she would sometimes scream and yell at

                                   9   people on the street for unknown reasons. Dr. Bland observed that Ms. Philipina’s mood was “ok”

                                  10   and that her affect was appropriate, sad and anxious. Although Dr. Bland remarked that Ms.

                                  11   Philipina was cooperative and spoke at a regular rate and rhythm, Dr. Bland also observed that

                                  12   Ms. Philipina was agitated. Dr. Bland documented that Ms. Philipina cried and rocked during the
Northern District of California
 United States District Court




                                  13   session, but also noted no abnormal movements, stating that Ms. Philipina “could stop the

                                  14   rocking.” Id. at 668. Ms. Philipina’s thought process was linear and goal-directed, and her

                                  15   thought contents did not reveal suicidal or homicidal ideation, paranoia or auditory hallucinations.

                                  16   Dr. Bland determined that her insight and judgment were fair. She also noted that Ms. Philipina

                                  17   appeared “desperate” during the session when it appeared that her non-narcotic medications were

                                  18   not working. Because Ms. Philipina raised the subject of Klonopin, Dr. Bland believed that she

                                  19   was requesting a prescription for benzodiazepines; but, in view of Ms. Philipina’s history of

                                  20   substance abuse, Dr. Bland recommended against the use of such medications and suggested that

                                  21   she instead start Remeron. Id. at 668-669.

                                  22           A week later, on November 17, 2015, Ms. Philipina called the Momentum Health office

                                  23   and reported that Remeron was not helping her sleep. She was advised to increase her dose to two

                                  24   tablets. Id. at 671.

                                  25           On December 8, 2015, Ms. Philipina met with Dr. Bland for a follow-up appointment,

                                  26   complaining of severe insomnia. Ms. Philipina stated that she stopped taking Remeron a few days

                                  27   beforehand because she felt that the increased dose was not helping her sleep; she reported that she

                                  28   was now experiencing flu-like symptoms. Noting the stressor of her children’s ongoing legal
                                                                                        18
                                   1   problems, Ms. Philipina stated that she felt severe irritability and increased anger that could result

                                   2   in yelling and screaming. She said she continued to hear voices, but denied suicidal ideation,

                                   3   stating that she would not do that to her grandchildren. Ms. Philipina also reported symptoms of

                                   4   fatigue, lack of motivation, poor concentration (which she felt caused her to have poor memory),

                                   5   increased worrying and periodic anorexia. Ms. Philipina said that she isolated herself and tried to

                                   6   comfort herself by rocking. She noted continued paranoia; said that she yelled and screamed at

                                   7   people on the street unprovoked; and felt feelings of helplessness, hopelessness, and occasional

                                   8   guilt about her parenting of her children. Dr. Bland noted that Ms. Philipina was cooperative, but

                                   9   also agitated and tearful, and slightly rocked during the session. She spoke at a regular rate and

                                  10   rhythm. Her thought process was linear and goal-oriented. While her thought content

                                  11   demonstrated no suicidal or homicidal ideation, it revealed paranoia and auditory hallucinations.

                                  12   Dr. Bland noted that Ms. Philipina’s insight and judgment were fair and that she had no abnormal
Northern District of California
 United States District Court




                                  13   movements. Dr. Bland posited that Ms. Philipina was probably experiencing some withdrawal

                                  14   symptoms after stopping Remeron. She again declined to prescribe any benzodiazepines, but

                                  15   increased Ms. Philipina’s dose of Abilify, and suggested that she try Ambien. Id. at 672-673.

                                  16          Ms. Philipina missed an appointment on January 5, 2016, and met with Dr. Bland on

                                  17   March 22, 2016 for a follow-up session. Ms. Philipina reported that the Ambien stopped working

                                  18   after three weeks and complained of frustration from her inability to sleep. After Ms. Philipina

                                  19   called the clinic to complain that the increased dose of Abilify was causing agitation, Ms.

                                  20   Philipina reported that she found Abilify helpful after her prescription was decreased to the

                                  21   original dose. Ms. Philipina also reported depression; poor concentration; helplessness; varied

                                  22   appetite; irritability; increased anger that could result in yelling and screaming; anxiety attacks;

                                  23   paranoia; and hearing voices. She stated that she yelled and screamed at people on the street for

                                  24   no reason and felt embarrassed by that behavior. Dr. Bland observed that Ms. Philipina was

                                  25   cooperative, but stressed, with a sad and anxious affect; spoke at a regular rate and rhythm; had

                                  26   fair insight and judgment; had logical, linear and goal-directed thought processes; had thought

                                  27   contents that revealed paranoia and auditory hallucinations, but no suicidal or homicidal ideations;

                                  28   and had no abnormal movement. Dr. Bland noted that Ms. Philipina failed trials of Lexapro and
                                                                                         19
                                   1   Remeron, but would benefit from an antidepressant. She recommended that Ms. Philipina try

                                   2   Prozac for depression and anxiety and Trazadone for insomnia and that she continue with the

                                   3   original dose of Abilify. Id. at 675-676.

                                   4          And as discussed more fully below, on June 7, 2016, Dr. Bland completed a medical

                                   5   source statement, essentially opining that Ms. Philipina’s mental impairments preclude her ability

                                   6   to do any work. Id. at 679-685.

                                   7                  10.     Nonexamining Consultant Tawnya Brode, Psy.D.
                                   8          In a November 2012 report based on a review of Ms. Philipina’s records, psychologist Dr.

                                   9   Brode noted severe affective disorders and nonsevere chronic liver disease, but found that she had

                                  10   no restrictions in her activities of daily living, mild limitations in social functioning, moderate

                                  11   limitations in maintaining concentration, persistence, or pace, and no repeated episodes of

                                  12   decompensation of extended duration. Dr. Brode further found that Ms. Philipina had moderate
Northern District of California
 United States District Court




                                  13   limitations in her abilities to remember, understand and carry out detailed instructions; maintain

                                  14   attention and concentration for extended periods; and complete a normal workday and workweek

                                  15   without interruptions from psychologically-based symptoms and perform at a consistent pace

                                  16   without an unreasonable number and length of rest periods. Dr. Brode concluded that Ms.

                                  17   Philipina was otherwise not significantly limited in the areas of memory and understanding,

                                  18   sustained concentration and persistence, social interaction and adaptation. Id. at 131-135.

                                  19                  11.     Nonexamining Consultant Dr. D. Funkenstein, M.D.
                                  20          In a July 2013 report based on a review of Ms. Philipina’s records, psychiatrist Dr.

                                  21   Funkenstein noted a nonsevere impairment for Drugs, Substance Addiction Disorders, as well as

                                  22   the following severe impairments: Organic Mental Disorders, Personality Disorders, Affective

                                  23   Disorders, Other and Unspecified Arthropathies and Chronic Liver Disease. Dr. Funkenstein

                                  24   found that Ms. Philipina had no limitations in her activities of daily living, mild limitations in

                                  25   social functioning, moderate limitations in maintaining concentration, persistence or pace, and no

                                  26   repeated episodes of decompensation of extended duration. Dr. Funkenstein concluded that Ms.

                                  27   Philipina had moderate limitations in her abilities to understand, remember and carry out detailed

                                  28   instructions; maintain attention and concentration for extended periods; and complete a normal
                                                                                         20
                                   1   workday and workweek without interruptions from psychologically-based symptoms and perform

                                   2   at a consistent pace without an unreasonable number and length of rest periods. Dr. Funkenstein

                                   3   otherwise concluded that Ms. Philipina either was not significantly limited or had no limitations in

                                   4   the areas of memory and understanding, sustained concentration and persistence, social

                                   5   interaction, and adaptation. Id. at 151-152, 155-156.

                                   6                   12.     Testifying Medical Expert Dr. Robert Cohen, M.D.4
                                   7            The ALJ held two hearings: the first on April 17, 2014 and, following remand from the

                                   8   Appeals Council, the second on July 11, 2016. Dr. Robert Cohen, who is board-certified in

                                   9   psychiatry, testified at both proceedings.

                                  10            At the July 11, 2016 hearing, Dr. Cohen testified that based on his review of Ms.

                                  11   Philipina’s records, he believes she may have a learning disability, but that her level of adaptive

                                  12   functioning is “too good to be at the level of mild mental retardation.” Id. at 96. He diagnosed
Northern District of California
 United States District Court




                                  13   depression with some psychotic features and found that Ms. Philipina is mildly to moderately

                                  14   impaired in activities of daily living and moderately impaired in social functioning. Although Dr.

                                  15   Cohen noted some issues with concentration, he concluded that Ms. Philipina has the ability to

                                  16   attend to and concentrate on tasks; keep track of conversations and respond appropriately; that her

                                  17   vocabulary and grammar were good; and that she had no significant lacunar deficits in her

                                  18   memory. He testified that Ms. Philipina can perform work that is limited to simple, repetitive

                                  19   tasks, no public interaction, and only occasional contact with co-workers and supervisors. Id. at

                                  20   96-98.

                                  21            B.     Administrative Proceedings
                                  22            On May 31, 2012, Ms. Philipina applied for SSI, alleging disability beginning August 30,

                                  23   2011 due to depression, anxiety, arthritis in her hand and neck, and memory loss. Id. at 290-98,

                                  24   321. The Commissioner denied her application initially and on reconsideration, and Ms. Philipina

                                  25   requested a hearing with an ALJ. Id. at 185-189, 193-200. ALJ Regina L. Sleater conducted a

                                  26
                                  27   4
                                        The record indicates that Dr. Cohen was misidentified as “Dr. Cullin” in the transcript of the
                                  28   April 17, 2014 hearing. AR 49, 81, 686.

                                                                                        21
                                   1   hearing on April 17, 2014. Id. at 48-79. Ms. Philipina testified at that hearing, as did medical

                                   2   expert Dr. Richard Cohen and vocational expert Ms. McCreary.5 On September 24, 2014, the ALJ

                                   3   issued a decision concluding that Ms. Philipina was not disabled within the meaning of the Act.

                                   4   Id. at 160-174.

                                   5          On March 14, 2016, the Appeals Council granted Ms. Philipina’s request for review and

                                   6   remanded the matter to the ALJ. Id. at 179-183. On remand, the ALJ was directed to (1) review

                                   7   Ms. Philipina’s earnings for 2013 through 2015 to determine if they rise to the level of substantial

                                   8   gainful activity; (2) further evaluate Ms. Philipina’s mental impairments in accordance with 20

                                   9   C.F.R. § 416.920a; (3) give further consideration to Ms. Philipina’s maximum RFC during the

                                  10   entire period at issue, with specific references to evidence of record; and (4) obtain evidence from

                                  11   a medical expert to clarify the nature and severity of Ms. Philipina’s impairments. Id. at 182-183.

                                  12          On remand, ALJ Sleater held a hearing on July 11, 2016, at which Ms. Philipina, Dr.
Northern District of California
 United States District Court




                                  13   Cohen and Ms. McCreary again testified. Id. at 80-118.

                                  14          On January 13, 2017, the ALJ issued a decision concluding that Ms. Philipina is not

                                  15   disabled under the Act. Id. at 23-42. At step one of the sequential analysis, the ALJ found that

                                  16   Ms. Philipina engaged in substantial gainful activity since submitting her application for SSI. Id.

                                  17   at 26. Although the ALJ noted that this finding would otherwise end the five-step inquiry, she

                                  18   proceeded through the subsequent steps in the evaluation process. At step two, the ALJ found that

                                  19   Ms. Philipina has the following severe impairments: obesity, hepatitis C with cirrhosis, chronic

                                  20   liver disease with abnormal liver function tests, arthritis, mood disorder, an anxiety disorder, and a

                                  21   history of methamphetamine and alcohol abuse in self-reported remission. Id. at 27; 20 C.F.R.

                                  22   § 416.920(c). However, at step three, the ALJ concluded that Ms. Philipina did not have an

                                  23   impairment or combination of impairments that meets or medically equals the severity of one of

                                  24   the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, 20 C.F.R. §§ 416.920(d),

                                  25   416.925, 416.926. At step four, the ALJ found that Ms. Philipina has the RFC to perform light

                                  26
                                       5
                                  27     Although the record suggests that the same vocational expert testified at both hearings, the
                                       vocational expert is identified both as “Ms. MacQuarie” and “Ms. McCreary.” The Court will
                                  28   refer to the vocational expert as Ms. McCreary, as reflected in the most recent hearing transcript.
                                       AR 49, 81, 110-111.
                                                                                       22
                                   1   work, as defined in 20 C.F.R. § 416.967(b), subject to the limitations that she could have only

                                   2   occasional superficial contact with co-workers;6 regular, but only occasional contact with

                                   3   supervisors; no interaction with the public; and would be limited to simple jobs involving simple,

                                   4   repetitive tasks. AR 29. The ALJ further found that Ms. Philipina could not perform her past

                                   5   relevant work as a babysitter. Id. at 40. Nonetheless, at step five of the sequential analysis, the

                                   6   ALJ concluded that Ms. Philipina could perform other jobs that exist in substantial numbers in the

                                   7   national economy and that she therefore is not disabled. Id at 41.

                                   8          The Appeals Council denied Ms. Philipina’s request for review, and the ALJ’s January 13,

                                   9   2017 decision became the Commissioner’s final decision. Ms. Philipina now seeks judicial

                                  10   review, arguing that the ALJ erred in two respects. First, she contends that the ALJ’s

                                  11   determination that she engaged in substantial gainful activity is not supported by substantial

                                  12   evidence. Second, Ms. Philipina argues that in assessing her RFC, the ALJ improperly rejected
Northern District of California
 United States District Court




                                  13   the opinion of Dr. Bland, who essentially opined that Ms. Philipina’s mental conditions preclude

                                  14   her performing any work activities. Relatedly, Ms. Philipina argues that the ALJ erred in

                                  15   discounting Dr. Boyd’s opinion, which she contends is consistent with that of Dr. Bland. The

                                  16   Commissioner contends that the ALJ’s decision is correct and free of legal error.

                                  17   III.   STANDARD OF REVIEW
                                  18          Pursuant to 42 U.S.C. § 405(g), this Court has the authority to review the Commissioner’s

                                  19   decision to deny benefits. The Commissioner’s decision will be disturbed only if it is not

                                  20   supported by substantial evidence or if it is based upon the application of improper legal

                                  21   standards. Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Moncada v.

                                  22   Chater, 60 F.3d 521, 523 (9th Cir. 1995). In this context, the term “substantial evidence” means

                                  23   “more than a mere scintilla but less than a preponderance—it is such relevant evidence that a

                                  24   reasonable mind might accept as adequate to support the conclusion.” Moncada, 60 F.3d at 523;

                                  25   see also Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992). When determining whether

                                  26
                                  27   6
                                        By “occasional superficial contact with co-workers,” the ALJ apparently meant that Ms.
                                  28   Philipina could work in proximity to other co-workers and exchange brief greetings with them, but
                                       could not work with co-workers on projects or tasks. AR 29.
                                                                                      23
                                   1   substantial evidence exists to support the Commissioner’s decision, the Court examines the

                                   2   administrative record as a whole, considering adverse as well as supporting evidence. Drouin, 966

                                   3   F.2d at 1257; Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Where evidence exists to

                                   4   support more than one rational interpretation, the Court must defer to the decision of the

                                   5   Commissioner. Moncada, 60 F.3d at 523; Drouin, 966 F.2d at 1258.

                                   6   IV.    DISCUSSION
                                   7          A.       Whether the ALJ erred in determining that Ms. Philipina engaged in
                                                       substantial gainful activity
                                   8

                                   9          At step one of the sequential analysis, the ALJ found that Ms. Philipina was not entitled to

                                  10   benefits because she had engaged in substantial gainful activity since filing her application for

                                  11   SSI. If Ms. Philipina engaged in substantial gainful activity, then she cannot be found disabled, no

                                  12   matter what her medical condition, age, education, or work experience. 20 C.F.R. § 416.920(b).
Northern District of California
 United States District Court




                                  13   The activity must be both substantial and gainful. “Substantial work activity is work activity that

                                  14   involves doing significant physical or mental activities.” Id. § 416.972(a). Work may be found

                                  15   substantial even if it is done on a part-time basis. Id; Katz v. Sec’y of Health & Human Servs., 972

                                  16   F.2d 290, 292 (9th Cir. 1992) (citing Keyes v. Sullivan, 894 F.2d 1053, 1056 (9th Cir. 1990)).

                                  17   “Gainful work activity is work activity that [a claimant] do[es] for pay or profit.” 20 C.F.R.

                                  18   § 416.972(b). “Work activity is gainful if it is the kind of work usually done for pay or profit,

                                  19   whether or not a profit is realized.” Id.; see also Corrao v. Shalala, 20 F.3d 943, 946 (9th Cir.

                                  20   1994) (same).

                                  21          There is a presumption of substantial gainful activity if a claimant earns more than the

                                  22   amounts specified in the Social Security guidelines. Keyes, 894 F.3d at 1056; see also 20 C.F.R.

                                  23   § 416.974(a)(1) (“Generally, in evaluating your work activity for substantial gainful activity

                                  24   purposes, our primary consideration will be the earnings you derive from the work activity.”).

                                  25   “The mere existence of earnings over the statutory minimum is not dispositive.” Keyes, 894 F.2d

                                  26   at 1056. Instead, “[t]he presumption is rebuttable by the claimant.” Corrao, 20 F.3d at 948.

                                  27   Factors to be considered in determining whether the presumption is rebutted include “the

                                  28   responsibilities and skills required to perform the work, the amount of time the individual spends
                                                                                        24
                                   1   working, the quality of the individual’s work, special working conditions, and for individuals who

                                   2   are self-employed, the value of their work to the business.” Id.; see also Keyes, 894 F.2d at 1056

                                   3   (“The claimant may rebut a presumption based on earnings with evidence of his inability to be

                                   4   self-employed or to perform the job well, without special assistance, or for only brief periods of

                                   5   time.”).

                                   6          In the present case, the ALJ reviewed Ms. Philipina’s earning reports, tax documents and

                                   7   testimony. AR 26. There is no dispute that Ms. Philipina’s earnings, all of which are designated

                                   8   as “self-employment,” show that she was paid $12,506 in 2012; $14,634 in 2013; $14,188.00 in

                                   9   2014; and $14,111 in 2015. AR 26, 313-314, 315. For each year, Ms. Philipina’s monthly

                                  10   earnings were equivalent to $1,042.17 in 2012; $1,219.50 in 2013; $1,182.33 in 2014; and

                                  11   $1,175.92 in 2015. These amounts indisputably exceed the Social Security Administration’s

                                  12   designated monthly substantial gainful activity amounts for each of those years: $1,010 in 2012;
Northern District of California
 United States District Court




                                  13   $1,040 in 2013; $1,070 in 2014 and $1,090 in 2015. See https://www.ssa.gov/oact/cola/sga.html.

                                  14   Thus, the amount of Ms. Philipina’s earnings give rise to a presumption of substantial gainful

                                  15   activity. Keyes, 894 F.3d at 1056; see also 20 C.F.R. § 416.974(a)(1).

                                  16          Ms. Philipina contends that she rebutted the presumption by establishing that at least a

                                  17   portion of her income constituted welfare payments. She testified at the second administrative

                                  18   hearing that she received payments of $788.00 per month through a CalWorks program called Aid

                                  19   to Families with Dependent Children (“AFDC”), which was the equivalent of the federal

                                  20   Temporary Assistance to Needy Families (“TANF”) welfare program. AR 84-86. She further

                                  21   testified that she received these payments as a form of welfare, because she had temporary custody

                                  22   of her grandchildren while her daughter was in custody. Id. Following that hearing, Ms. Philipina

                                  23   submitted documentation confirming the $788.00 she received per month through this program.

                                  24   Id. at 430-431.

                                  25          The ALJ acknowledged that TANF payments generally are not considered income for

                                  26   purposes of determining whether Ms. Philipina engaged in substantial gainful activity. Id. at 26.

                                  27   Nevertheless, she concluded that Ms. Philipina failed to carry her burden at step one of

                                  28   establishing her entitlement to benefits, based on the differences between Ms. Philipina’s reported
                                                                                        25
                                   1   “self-employment” income and her AFDC payments for the years in question. Noting that Ms.

                                   2   Philipina’s AFDC payments accounted for only $9,456.00 of her reported annual income from

                                   3   “self-employment,” the ALJ reasoned:

                                   4                   The claimant’s brief fails to explain why these earnings are reported
                                                       as self-employment earnings and fails to identify the source of this
                                   5                   additional income in excess of $9,456 a year (B18E). During her
                                                       testimony, claimant provided no explanation for monies other than
                                   6                   CalWORKS and admitted to no self-employment. It is possible that
                                                       the claimant is receiving income from self-employment in addition
                                   7                   to these CalWORKS payments. In light of this information, the
                                                       undersigned, the undersigned [sic] has determined that the claimant
                                   8                   has not sustained the burden of proving entitlement to benefits at
                                                       this step in the decision process.
                                   9

                                  10   Id.

                                  11           If Ms. Philipina’s AFDC payments are excluded from her reported annual income, there

                                  12   appears to be no dispute that her relevant income for substantial gainful activity purposes was
Northern District of California
 United States District Court




                                  13   $3,050 in 2012 ($254.17 per month); $5,178 in 2013 ($431.50 per month); $4,732 in 2014

                                  14   ($394.33 per month); and $4,655 in 2015 ($387.92 per month). Although these monthly amounts

                                  15   do not exceed the Social Security Administration’s minimum monthly substantial gainful activity

                                  16   amounts, work may be substantial and gainful, even if it is done on a part-time basis, and without

                                  17   regard to whether a profit is realized. 20 C.F.R. § 416.972(a), (b); Corrao, 20 F.3d at 946. And

                                  18   while Ms. Philipina offered no evidence or explanation for her monthly income amounts beyond

                                  19   her AFDC welfare payments, Corrao indicates that the agency’s guidelines “do not relieve an ALJ

                                  20   of the duty to develop the record fully and fairly.” 20 F.3d at 948 (internal quotations and citation

                                  21   omitted). “For activity to constitute [substantial gainful activity], it still must involve ‘significant

                                  22   physical or mental activities’ and must be the type of work usually done for pay or profit.” Id.

                                  23   (quoting 20 C.F.R. §§ 416.972(a) & (b)). Here, the ALJ appeared to rely on the agency’s

                                  24   guidelines, but simply noted the possibility that Ms. Philipina is receiving income from self-

                                  25   employment in addition to her AFDC payments. AR 26. The ALJ did not inquire about the

                                  26   difference between Ms. Philipina’s AFDC payments and her remaining reported income, or about

                                  27   the activities underlying that remaining income. Accordingly, the Court cannot conclude that

                                  28   substantial evidence supports the ALJ’s finding that Ms. Philipina engaged in substantial gainful
                                                                                          26
                                   1   activity. Cf. Hart v. Sullivan, 824 F. Supp. 903, 907 (N.D. Cal. 1992) (concluding that the ALJ

                                   2   fully and fairly developed the record where the ALJ relied not only on the agency’s guidelines, but

                                   3   also on the claimant’s work activities, in concluding that the claimant engaged in substantial

                                   4   gainful activity).

                                   5           On this issue, Ms. Philipina’s motion for summary judgment is granted, the

                                   6   Commissioner’s cross-motion for summary judgment is denied, and this matter should be

                                   7   remanded for further development of the factual record.

                                   8           The Commissioner argues that any error at this step is harmless because the ALJ

                                   9   proceeded through the sequential analysis and properly determined that Ms. Philipina is not

                                  10   disabled. However, for the reasons discussed below, the Court finds that the ALJ did not provide

                                  11   legally sufficient reasons supported by substantial evidence for discounting the opinions of Drs.

                                  12   Bland and Boyd.
Northern District of California
 United States District Court




                                  13           B.      Whether the ALJ properly rejected Dr. Bland’s opinion7
                                  14           Psychiatrist Dr. Bland treated Ms. Philipina several times between November 2015 and

                                  15   June 7, 2016, when she issued a medical source statement, opining that Ms. Philipina’s mental

                                  16   condition precludes her ability to work.8 AR 668, 671, 672, 675, 679-685. Specifically, Dr. Bland

                                  17   diagnosed Ms. Philipina with schizoaffective disorder, PTSD, and polysubstance abuse in

                                  18   remission. Id. at 685. She observed that Ms. Philipina requires reminders to keep appointments

                                  19   and described her condition as “[a]nxious and frustrated[,] regular insomnia[,] tearful, rocks in

                                  20   chair, hands over face[,] sad affect[,] mood ‘bad.’” Id. at 682-683. Although Dr. Bland did not

                                  21   respond to questions asking her to describe Ms. Philipina’s intellectual functioning/sensorium and

                                  22
                                       7
                                  23    Ms. Philipina does not raise any issue with respect to the opinions of examining physicians Drs.
                                       Tang and Masood, who made findings about her physical RFC. And, no one, including the ALJ,
                                  24   has said anything about the Physical RFC Questionnaire Dr. Nguyen issued in April 2015.
                                       Accordingly, the Court expresses no opinion about those matters here.
                                  25   8
                                        There is some ambiguity in the record as to a portion of Dr. Bland’s statement. In parts of the
                                  26   questionnaire that asked Dr. Bland to check boxes describing Ms. Philipina’s restrictions for
                                       certain work-related mental activities, Dr. Bland checked boxes stating “None” for every listed
                                  27   activity. AR 679-680. Those responses might indicate that Dr. Bland found that Ms. Philipina
                                       had no functional restrictions precluding her ability to work. However, Dr. Bland’s remarks in
                                  28   other portions of her statement suggest that her view is that Ms. Philipina is unable to work at all.
                                       And indeed, that is how the ALJ construed Dr. Bland’s statement.
                                                                                         27
                                   1   noted that Ms. Philipina did not have suicidal or homicidal ideations, she stated that Ms.

                                   2   Philipina’s affective status was “insomnia, anhedonia, [increased] guilt, decreased energy, [and]

                                   3   unable to concentrate.” Id. at 683. Dr. Bland further noted “emotional lability [and] agitation”

                                   4   and stated that Ms. Philipina “needs help from daughter to perform basic chores, paranoia, +

                                   5   auditory hallucinations.” Id. Additionally, Dr. Bland noted that Ms. Philipina is competent to

                                   6   manage her own funds, but remarked that she screams and yells at her family members,” “cannot

                                   7   focus attention,” and “is not likely to improve as she is not responding to current medications.”

                                   8   Id. at 684-685.

                                   9          In assessing Ms. Philipina’s RFC, the ALJ gave “limited weight” to Dr. Bland’s opinion,

                                  10   while giving “great” or “significant” weight to the opinions of Dr. Cohen and most of the

                                  11   examining and nonexamining consultants. Ms. Philipina’s primary contention is that the ALJ did

                                  12   not provide sufficient reasons for giving Dr. Cohen’s opinion substantially more weight than was
Northern District of California
 United States District Court




                                  13   given to that of Dr. Bland. Relatedly, she argues that the ALJ erred insofar as she discounted Dr.

                                  14   Bland’s opinion, while giving “significant weight” to the opinions of examining psychologists

                                  15   Drs. Marinos and Gauch and affording only “limited weight” to that of examining psychologist

                                  16   Dr. Boyd. The Commissioner contends that the ALJ properly weighed the medical evidence and

                                  17   gave sufficient reasons supported by substantial evidence in the record. For the reasons discussed

                                  18   below, the Court agrees with Ms. Philipina.

                                  19          “Cases in this circuit distinguish among the opinions of three types of physicians:

                                  20   (1) those who treat the claimant (treating physicians); (2) those who examine but do not treat the

                                  21   claimant (examining physicians); and (3) those who neither examine nor treat the claimant

                                  22   (nonexamining physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). “As a general

                                  23   rule, more weight should be given to the opinion of a treating source than to the opinion of doctors

                                  24   who do not treat the claimant.” Id.

                                  25          A treating physician’s opinion is entitled to “controlling weight” if it “is well-supported by

                                  26   medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

                                  27

                                  28
                                                                                        28
                                   1   other substantial evidence” in the record. 20 C.F.R. § 416.927(c)(2).9 “However, ‘[t]he ALJ need

                                   2   not accept the opinion of any physician, including a treating physician, if that opinion is brief,

                                   3   conclusory, and inadequately supported by clinical findings.’” Bray v. Comm’r of Social Security

                                   4   Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (quoting Thomas v. Barnhart, 278 F.3d 947, 957 (9th

                                   5   Cir. 2002)).

                                   6          When an ALJ gives a treating physician’s opinion less than controlling weight, the ALJ

                                   7   must do two things. First, the ALJ must consider several factors, including “the length of the

                                   8   treatment relationship and the frequency of examination, the nature and extent of the treatment

                                   9   relationship, supportability, consistency with the record, and specialization of the physician.”

                                  10   Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017);10 see also 20 C.F.R. § 416.927(c).

                                  11   Consideration must also be given to other factors, whether raised by the claimant or by others, or

                                  12   if known to the ALJ, including the amount of relevant evidence supporting the opinion and the
Northern District of California
 United States District Court




                                  13   quality of the explanation provided; the degree of understanding a physician has of the

                                  14   Commissioner’s disability programs and their evidentiary requirements; and the degree of his or

                                  15   her familiarity with other information in the case record. 20 C.F.R. § 416.927(c)(6). The failure

                                  16   to consider these factors, by itself, constitutes reversible error. Trevizo, 871 F.3d at 676.

                                  17          Second, the ALJ must provide reasons for rejecting or discounting the treating physician’s

                                  18   opinion. The legal standard that applies to the ALJ’s proffered reasons depends on whether or not

                                  19   the treating physician’s opinion is contradicted by another physician. When a treating physician’s

                                  20   opinion is not contradicted by another physician, the ALJ must provide “clear and convincing”

                                  21   reasons for rejecting or discounting the opinion, supported by substantial evidence. Trevizo, 871

                                  22   F.3d at 675. When a treating physician’s opinion is contradicted by another physician, an ALJ

                                  23   must provide “specific and legitimate reasons” for rejecting or discounting the treating physician’s

                                  24

                                  25   9
                                        Although the Commissioner’s rules and regulations regarding the evaluation of medical evidence
                                  26   were revised in 2017, there appears to be no dispute that those revisions do not apply to Ms.
                                       Philipina’s claims, which were filed before those revisions went into effect.
                                  27   10
                                         Although Trevizo concerned an application for disability insurance benefits under Title II of the
                                  28   Social Security Act, in discussing the proper assessment of medical opinions, the Trevizo court
                                       addressed regulations that parallel those applicable to SSI applications.
                                                                                        29
                                   1   opinion, supported by substantial evidence. Id. “The ALJ can meet this burden by setting out a

                                   2   detailed and thorough summary of the facts and conflicting clinical evidence, stating his

                                   3   interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.

                                   4   1989) (quotations and citation omitted).

                                   5          Dr. Bland’s opinion about Ms. Philipina’s inability to work is contradicted by Dr. Cohen

                                   6   and other examining and nonexamining physicians, who concluded that Ms. Philipina’s functional

                                   7   abilities are not as limited as opined by Dr. Bland. Thus, the ALJ was required to provide

                                   8   “specific and legitimate” reasons for discounting Dr. Bland’s opinion, supported by substantial

                                   9   evidence. Trevizo, 871 F.3d at 675.

                                  10          In assessing Dr. Bland’s opinion, the ALJ considered the requisite factors under 20 C.F.R.

                                  11   § 416.927(c), including Dr. Bland’s treatment relationship, specialization, her familiarity with Ms.

                                  12   Philipina’s treatment history, and the supportability and consistency of Dr. Bland’s opinion.
Northern District of California
 United States District Court




                                  13   AR 35, 37. She nonetheless was obliged to provide good reasons for discounting Dr. Bland’s

                                  14   opinion, supported by substantial evidence.

                                  15          In evaluating the medical opinions, the ALJ began by giving Dr. Cohen’s opinion and

                                  16   testimony “great weight” and appeared to use Dr. Cohen’s opinion, to some degree, as the

                                  17   yardstick by which other assessments in the record were measured. Noting that Dr. Cohen is a

                                  18   licensed and board-certified physician with over 30 years of clinical experience, the ALJ credited

                                  19   his opinion as consistent with evidence indicating that Ms. Philipina’s level of functioning was

                                  20   higher than might be suggested by the full-scale IQ scores of 50 and 59 in the record, including

                                  21   that she acknowledged abilities to care for some of her personal and household needs; took care of

                                  22   her grandchildren with her husband; was able to use public transportation; and could prepare

                                  23   simple meals, attend doctors’ appointments, remember past personal events, and be redirected to

                                  24   tasks. Id. at 36 (citing AR 466-469, 472-473, 525-526, 612, 622, 638, 666-675). Further, the ALJ

                                  25   explained that “[u]nlike the other assessments of record, as described below, Dr. Cohen’s opinion

                                  26   was provided after a review of the claimant’s complete treatment record and hearing testimony;

                                  27   therefore, his opinion incorporates a more thorough view of the claimant’s longitudinal treatment

                                  28   history.” Id. at 36-37.
                                                                                        30
                                   1          While the ALJ recognized that Dr. Bland was Ms. Philipina’s treating psychiatrist, she

                                   2   discounted Dr. Bland’s opinion about Ms. Philipina’s inability to work on two grounds. First, she

                                   3   noted that Dr. Bland “has only treated claimant since November 2015” and therefore concluded

                                   4   that Dr. Bland has “limited knowledge of the claimant’s treatment history . . ..” Id. at 37. Second,

                                   5   the ALJ concluded that Dr. Bland’s opinion was inconsistent with her own treatment notes. Id.

                                   6          With respect to the ALJ’s observation that Dr. Bland had “only treated” Ms. Philipina

                                   7   since November 2015, the ALJ permissibly could consider whether the length of Dr. Bland’s

                                   8   treatment, relative to Ms. Philipina’s treatment history, affects the weight to be given to Dr.

                                   9   Bland’s opinion. 20 C.F.R. § 416.927(c)(2)(i) (“Generally, the longer a treating source has treated

                                  10   you and the more times you have been seen by a treating source, the more weight we will give to

                                  11   the source’s medical opinion. When the treating source has seen you a number of times and long

                                  12   enough to have obtained a longitudinal picture of your impairment, we will give the medical
Northern District of California
 United States District Court




                                  13   source’s medical opinion more weight than we would give it if it were from a nontreating

                                  14   source.”). Even so, Dr. Bland’s treatment records and Medical Source Statement are the most

                                  15   recent reports in the record. See Orn v. Astrue, 495 F.3d 625, 633-34 (9th Cir. 2007) (stating that

                                  16   the opinion of the plaintiff’s treating physician had added significance due, in part, to the fact that

                                  17   it was the most recent report in the record). Moreover, Dr. Cohen testified that he believed his

                                  18   diagnosis of depression with psychotic features “is really close” to Dr. Bland’s diagnosis of

                                  19   schizoaffective disorder. AR 98. In discounting the weight given to Dr. Bland’s opinion, the ALJ

                                  20   provides no explanation why, over the course of seven months and several treatment sessions, Dr.

                                  21   Bland could not have made an accurate assessment of Ms. Philipina’s mental impairments and

                                  22   their impact on her ability to work, relative to Dr. Cohen, who did not examine or treat Ms.

                                  23   Philipina at all. See generally Sprague v. Bowen, 812 F.2d 1226, 1230 (9th Cir. 1987) (“The

                                  24   rationale for giving greater weight to a treating physician’s opinion is that he is employed to cure

                                  25   and has a greater opportunity to know and observe the patient as an individual.”).

                                  26          Noting that the ALJ cited record evidence supporting Dr. Cohen’s opinion that Ms.

                                  27   Philipina’s level of functioning was higher than her full-scale IQ scores might suggest, the

                                  28   Commissioner points out that “[t]he opinions of non-treating or non-examining physicians may
                                                                                         31
                                   1   also serve as substantial evidence when the opinions are consistent with independent clinical

                                   2   findings or other evidence in the record.” Thomas, 278 F.3d at 957. However, the ALJ did not

                                   3   rely on Dr. Cohen’s opinion, or the evidence in the record, regarding Ms. Philipina’s adaptive

                                   4   functioning as a basis to discount Dr. Bland’s opinion, and such post hoc rationalization is not

                                   5   permitted on review. Bray, 554 F.3d at 1225 (“Long-standing principles of administrative law

                                   6   require us to review the ALJ's decision based on the reasoning and factual findings offered by the

                                   7   ALJ—not post hoc rationalizations that attempt to intuit what the adjudicator may have been

                                   8   thinking.”). Moreover, while the ALJ cited some evidence to support Dr. Cohen’s opinion, other

                                   9   evidence appears consistent with Dr. Bland’s opinion. For example, although the ALJ remarked

                                  10   that Ms. Philipina attended medical appointments independently, elsewhere in her decision, she

                                  11   noted that Ms. Philipina also missed appointments, a fact that is not inconsistent with Dr. Bland’s

                                  12   opinion that Ms. Philipina required frequent reminders and support regarding her appointments.
Northern District of California
 United States District Court




                                  13   AR 34, 36.

                                  14          In addition, to the short duration of the treating relationship, the ALJ discounted her

                                  15   assessment of Dr. Bland’s opinion based on “numerous inconsistencies” (id. at 37) in Dr. Bland’s

                                  16   treatment notes. She cites only two examples:

                                  17                  In particular, Dr. Bland indicated that the claimant had repeated issues
                                                      with treatment compliance, which made it difficult to ascertain the
                                  18                  efficacy of her medications (B23F/5, and B23F/12-13). Dr. Bland
                                                      also regularly described the claimant as cooperative and polite with
                                  19                  no suicidal or homicidal ideation, and no paranoid delusions (B23F/3-
                                                      12). This information conflicts with Dr. Bland’s opinion statement
                                  20                  wherein she described the claimant as screaming and yelling at family
                                                      members and needing frequent support and reminders regarding
                                  21                  appointments and medications (B23F/4-7). . ..
                                  22   Id. With respect to the efficacy of Ms. Philipina’s medications, the ALJ cites to treatment notes

                                  23   documenting Ms. Philipina’s reports that she stopped taking Lexapro because she claimed it

                                  24   increased her anger and agitation, and also stopped taking Ambien because she said it no longer

                                  25   worked. Id. at 668, 675-676. Dr. Bland remarked that she could not “tell the efficacy of the

                                  26   Lexapro since [Ms. Philipina] was not on it long enough.” Id. at 668. Statements in Dr. Bland’s

                                  27   treatment records reasonably could be read as inconsistent with her conclusion that Ms. Philipina

                                  28   was unlikely to improve because Ms. Philipina was not responding to medications. Id. at 37, 685.
                                                                                        32
                                   1          However, neither the ALJ nor the Commissioner explain why Dr. Bland’s observation that

                                   2   Ms. Philipina was respectful and polite during examinations is inconsistent with Dr. Bland’s notes

                                   3   that Ms. Philipina yelled and screamed at family members and needed reminders and frequent

                                   4   support and reminders regarding appointments and medications. See generally, e.g., Fillmore v.

                                   5   Astrue, No. C10-03655 JCS, 2012 WL 298341, at *24 (N.D. Cal., Feb. 1, 2012) (concluding that

                                   6   the ALJ’s findings were not supported by substantial evidence where, among other things, he

                                   7   failed to explain why a physician’s observation that the plaintiff was “open and friendly” and

                                   8   “oriented as to person, place and time” was inconsistent with the physician’s findings as to the

                                   9   plaintiff’s attention and concentration). To the extent Dr. Bland’s observations reflect Ms.

                                  10   Philipina’s cooperation in treatment sessions, they are not necessarily inconsistent with how Ms.

                                  11   Philipina may have appeared during those sessions or how she reported she felt and behaved at

                                  12   other times. For example, Dr. Bland observed that although she was cooperative, Ms. Philipina
Northern District of California
 United States District Court




                                  13   was also agitated and rocked and cried during their first meeting in November 2015. AR 668.

                                  14   Additionally, throughout her treatment notes, Dr. Bland remarked that Ms. Philipina appeared

                                  15   stressed, sad, anxious and tearful, and documented Ms. Philipina’s reports of severe irritability and

                                  16   increased anger that may cause yelling and screaming. And while Dr. Bland noted that Ms.

                                  17   Philipina had no abnormal movements, she documented that Ms. Philipina continued to endorse

                                  18   paranoia and auditory hallucinations. Id. at 668-678.

                                  19          Ms. Philipina further contends that the ALJ erred insofar as she discounted Dr. Bland’s

                                  20   opinion, while giving “significant weight” to the opinions of examining psychologists Drs.

                                  21   Marinos and Gauch, and “less weight” to that of examining psychologist Dr. Boyd, which Ms.

                                  22   Philipina contends is consistent with that of Dr. Bland. The Court agrees.

                                  23          As between Dr. Bland and the examining providers as a whole, this Court is mindful that a

                                  24   number of district courts, including those within this district, have held that an examining

                                  25   provider’s opinion cannot be rejected on the ground that the provider examined the claimant only

                                  26   once. See, e.g., Sheppard v. Berryhill, No. 17-cv-01332-JSC, 2018 WL 2183294, at *9 (N.D. Cal.,

                                  27   May 11, 2018) (citing cases). Nevertheless, while Dr. Bland’s treatment relationship was

                                  28   relatively short, she examined Ms. Philipina more than any of the examining providers.
                                                                                        33
                                   1   Moreover, the ALJ acknowledges that, like Dr. Bland, none of the examining providers reviewed

                                   2   Ms. Philipina’s treatment history. While the Court cannot say that the ALJ erred in relying on the

                                   3   duration of Dr. Bland’s treatment relationship as a factor in considering the weight to give her

                                   4   opinion, the Court is not persuaded that Dr. Bland’s relatively short treating relationship and her

                                   5   lack of review of Ms. Philipina’s treatment records necessarily justify giving her opinion “limited

                                   6   weight,” relative to the opinions of the examining providers.

                                   7          Turning now to the specific examining providers at issue, Dr. Marinos concluded that Ms.

                                   8   Philipina might have difficulty on jobs requiring more than basic reading and writing skills, but

                                   9   she likely could remember and carry out simple instructions, maintain adequate concentration and

                                  10   pace for routine tasks, and interact appropriately with others. Id. at 438. While acknowledging

                                  11   that subsequent examinations noted Ms. Philipina was frequently labile and emotional, the ALJ

                                  12   decided to give Dr. Marinos’ opinion “significant weight,” in part, because Dr. Marinos observed
Northern District of California
 United States District Court




                                  13   that during her examination, Ms. Philipina was cooperative, polite, alert and oriented, and had

                                  14   good eye contact. Id. at 37.11 For the reasons discussed above, however, the ALJ has not

                                  15   sufficiently explained why observations about Ms. Philipina’s cooperation and demeanor during

                                  16   examinations necessarily conflicts with Dr. Bland’s opinions about Ms. Philipina’s capabilities.

                                  17   Notwithstanding that the ALJ noted she was interpreting Dr. Marinos’ opinion “with some

                                  18   caution,” (id. at 37), the ALJ’s decision to give Dr. Marinos’ opinion “significant weight” is

                                  19   especially concerning, in view of the fact that Dr. Marinos’ opinion predates Ms. Philipina’s

                                  20   alleged disability onset date and her receipt of any psychiatric treatment and admittedly was based

                                  21   on flawed test administration. While the ALJ also credited Dr. Marinos’ opinion insofar as she

                                  22   found it consistent with the opinion of Dr. Gauch and with the portion of Dr. Boyd’s opinion with

                                  23   which the ALJ apparently agreed, for the reasons discussed below, the Court finds that the ALJ

                                  24   did not properly weigh those opinions either.

                                  25          Dr. Gauch concluded that Ms. Philipina had poor ability to understand and remember

                                  26   detailed instructions, but nonetheless had good ability to maintain concentration and attention; was

                                  27

                                  28
                                       11
                                         Although the ALJ cited to Exhibit “B12F/19,” the Court assumes that she meant Exhibit
                                       B21/19, as Exhibit B12 contains only four pages.
                                                                                      34
                                   1   capable of managing her own funds; and had fair ability to understand/remember very short simple

                                   2   instructions; accept instructions from a supervisor; sustain an ordinary routine without special

                                   3   supervision; complete a normal workday and workweek without interruptions at a constant pace;

                                   4   interact with co-workers; and deal with various changes in the workplace. Dr. Gauch noted that

                                   5   the likelihood of Ms. Philipina emotionally deteriorating in the workplace was low. Id. at 470-

                                   6   471. The ALJ gave Dr. Gauch’s opinion “significant weight” because she found it to be consistent

                                   7   with Dr. Gauch’s observations during Ms. Philipina’s examination and with Ms. Philipina’s

                                   8   behaviors throughout the treatment record, including those observed by Dr. Bland. Id. at 38

                                   9   (citing AR 435-436, 468, 606, 622, 629, 666-675). In view of Dr. Bland’s treating relationship

                                  10   with Ms. Philipina, however, the ALJ has not provided legally sufficient reasons why she gave Dr.

                                  11   Bland’s opinion significantly less weight than that of Dr. Gauch, particularly where, as noted

                                  12   above, Dr. Gauch apparently also never reviewed Ms. Philipina’s treatment history.
Northern District of California
 United States District Court




                                  13          As for Dr. Boyd, Ms. Philipina’s test results revealed a full-scale IQ of 59, which placed

                                  14   her in the extremely low range of cognitive functioning. AR 526. Dr. Boyd diagnosed Ms.

                                  15   Philipina with mild mental retardation and noted that she presented with some symptoms of

                                  16   psychosis, learning disorder and anxiety. Id. at 527. She concluded that Ms. Philipina had mild

                                  17   impairment in her ability to understand, carry out, or remember simple one- or two-step

                                  18   instructions and to accept instructions and interact appropriately with supervisors, but that she

                                  19   otherwise had moderate to severe impairments in all other categories of work-related mental

                                  20   activities. Dr. Boyd further noted that if Ms. Philipina’s disability application was approved, then

                                  21   a competent payee should be appointed to manage her funds. Id. at 527-528.

                                  22          The ALJ gave “less weight” to Dr. Boyd’s opinion and, in doing so, appeared to

                                  23   selectively favor Dr. Boyd’s less restrictive findings, without providing legally sufficient reasons

                                  24   for rejecting her more restrictive limitations. The ALJ partially credited Dr. Boyd’s opinion

                                  25   insofar as it was based “on her personal review of the claimant’s mental symptoms wherein she

                                  26   noted that the claimant could be redirected back to tasks and the claimant demonstrated generally

                                  27   appropriate social behaviors.” Id. at 38. However, the ALJ rejected Dr. Boyd’s more restrictive

                                  28   limitations because she concluded that they were based “on observations that are not consistent
                                                                                        35
                                   1   with the claimant’s treatment record,” namely, Dr. Boyd’s observations that Ms. Philipina

                                   2   muttered to herself, shook her head and looked out the window. Id. The ALJ correctly noted that

                                   3   other treatment notes in the record indicate that Ms. Philipina had not previously exhibited such

                                   4   behaviors or any overt psychotic behaviors or abnormal movements during sessions. Id. at 38

                                   5   (citing AR 468, 606, 610-612, 622, 630, 633). And some of the cited records do note

                                   6   improvements, primarily when Ms. Philipina reported that she found housing and was no longer

                                   7   homeless, and several months after Dr. Boyd’s examination when Ms. Philipina reported that she

                                   8   continued to hear voices, but not as loud as in the past. Id. at 610, 630, 633. Nevertheless, the

                                   9   cited records do not indicate a clear trend toward improvement, and some also support Ms.

                                  10   Philipina’s report to Dr. Boyd that her symptoms had worsened over the past year. Id. at 524, 612,

                                  11   622. Moreover, there is nothing in Dr. Boyd’s report to suggest that she based her more restrictive

                                  12   limitations solely on Ms. Philipina’s observed behaviors and movements during the examination.
Northern District of California
 United States District Court




                                  13   Indeed, Dr. Boyd’s report includes a discussion of Ms. Philipina’s test results, which revealed a

                                  14   full-scale IQ of 59—a score that, as Dr. Boyd noted, placed Ms. Philipina “within the Extremely

                                  15   Low range of cognitive functioning.” Id. at 526. And unlike Dr. Marinos, Dr. Boyd stated that

                                  16   Ms. Philipina “appeared to be putting forth her best effort” (id. at 525) and made no finding of

                                  17   malingering.

                                  18          The Court is mindful of the difficulty presented by a record, such as this one, that contains

                                  19   multiple opinions from treating, examining, and non-examining physicians over a several-year

                                  20   period. However, as discussed above, the ALJ engaged in prohibited cherry-picking as to her

                                  21   evaluations of some of the medical evidence. An ALJ errs by cherry-picking portions of the

                                  22   medical record consistent with her findings, and assigning little weight to medical opinions that

                                  23   are inconsistent with those findings, without a substantive basis for such a conclusion. See, e.g.,

                                  24   Holohan v. Massanari, 246 F.3d 1195, 1207-08 (9th Cir. 2001) (holding that an ALJ may not

                                  25   selectively rely on some entries and ignore others “that indicate continued, severe impairment”);

                                  26   see also Attmore v. Colvin, 827 F.3d 872 (9th Cir. 2016) (concluding that the ALJ was required to

                                  27   examine the evidence under the “broader context” of the claimant’s impairments and was not

                                  28   permitted to “cherry-pick” among findings in the record to support a conclusion). While there
                                                                                        36
                                   1   might be evidence in the record to support Dr. Cohen’s opinion regarding his finding regarding

                                   2   Ms. Philipina’s functionality, the ALJ was required to consider the record as a whole in assessing

                                   3   the weight to be afforded the different medical opinions in the record. Because the Court finds

                                   4   that the ALJ did not do so and did not give legally sufficient reasons for affording Dr. Bland’s

                                   5   opinion “limited weight” relative to the opinion expressed by Dr. Cohen, or for crediting and

                                   6   discrediting the opinions of Drs. Marinos, Gauch and Boyd, the Court concludes that remand is

                                   7   required.12

                                   8          Accordingly, on this issue, Ms. Philipina’s motion for summary judgment is granted and

                                   9   the Commissioner’s cross-motion is denied.

                                  10   V.     DISPOSITION
                                  11          “When the ALJ denies benefits and the court finds error, the court ordinarily must remand

                                  12   to the agency for further proceedings before directing an award of benefits.” Leon v. Berryhill,
Northern District of California
 United States District Court




                                  13   880 F.3d 1041, 1045 (9th Cir. 2017) (citing Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d

                                  14   1090, 1099 (9th Cir. 2014)). That is because “an ALJ’s failure to provide sufficiently specific

                                  15   reasons for rejecting the testimony of a claimant or other witness does not, without more, require

                                  16   the reviewing court to credit the testimony as true.” Treichler, 775 F.3d at 1106.

                                  17          The Court may order an immediate award of benefits only if three conditions are met.

                                  18   First, the Court asks “whether the ‘ALJ failed to provide legally sufficient reasons for rejecting

                                  19   evidence, whether claimant testimony or medical opinion.’” Id. (quoting Garrison v. Colvin, 759

                                  20   F.3d 995, 1020 (9th Cir. 2014)). Next, the Court “determine[s] ‘whether there are outstanding

                                  21   issues that must be resolved before a determination of disability can be made . . . . and whether

                                  22   further administrative proceedings would be useful.’” Id. (quoting Treichler, 775 F.3d at 1101).

                                  23   “When these first two conditions are satisfied, [the Court] then credit[s] the discredited testimony

                                  24   as true for the purpose of determining whether, on the record taken as a whole, there is no doubt as

                                  25
                                       12
                                  26     While the Commissioner argues that reviewing psychologist Dr. Brode and reviewing
                                       psychiatrist Dr. Funkenstein reached conclusions that also support the ALJ’s decision, insofar as
                                  27   the ALJ credited those opinions based on their consistency with those that this Court concludes
                                       were not properly weighed relative to that of Dr. Bland (i.e., Drs. Cohen, Gauch and Boyd, AR at
                                  28   39), the opinions of Drs. Brode and Funkenstein, by themselves, are not substantial evidence for
                                       discounting Dr. Bland’s opinion.
                                                                                        37
                                   1   to disability.” Id. (citing Treichler, 775 F.3d at 1101). Even when all three conditions are

                                   2   satisfied and the evidence in question is credited as true, it is within the district court’s discretion

                                   3   whether to make a direct award of benefits or to remand for further proceedings when the record

                                   4   as a whole creates serious doubt as to disability. Id. at 1045. As explained by the Ninth Circuit,

                                   5   “[a]n automatic award of benefits in a disability benefits case is a rare and prophylactic exception

                                   6   to the well-established ordinary remand rule.” Id. at 1044.

                                   7           In the present case, the first condition is met because the Court has found that the ALJ’s

                                   8   conclusion that Ms. Philipina engaged in substantial gainful activity is not supported by

                                   9   substantial evidence and that the ALJ failed to provide legally sufficient reasons for discounting

                                  10   the opinions of Drs. Bland and Boyd. However, there are outstanding issues that must be resolved

                                  11   before a final determination can be made. The ALJ must develop the record at step one of the

                                  12   sequential analysis as to Ms. Philipina’s reported “self-employment” earnings that exceed the
Northern District of California
 United States District Court




                                  13   AFDC payments she received. Depending on what further facts are revealed, the outcome may

                                  14   affect the determination whether Ms. Philipina is disabled. Should the disability analysis proceed

                                  15   beyond step one, the ALJ must also reassess the medical opinions at issue on this appeal and

                                  16   provide legally adequate reasons for any portion of those opinions or statements that the ALJ

                                  17   discounts or rejects.

                                  18   VI.     CONCLUSION
                                  19           Based on the foregoing, Ms. Philipina’s motion for summary judgment is granted, the

                                  20   Commissioner’s cross-motion for summary judgment is denied, and this matter is remanded for

                                  21   further proceedings consistent with this order. The Clerk shall enter judgment accordingly and

                                  22   close this file.

                                  23           IT IS SO ORDERED.

                                  24   Dated: March 31, 2019

                                  25
                                                                                                       VIRGINIA K. DEMARCHI
                                  26                                                                   United States Magistrate Judge
                                  27

                                  28
                                                                                          38
